Citation Nr: 0832178	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-09 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the thoracolumbar 
spine, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of thrombophlebitis with varicose 
veins of the right lower extremity, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected residuals of thrombophlebitis with varicose 
veins of the left lower extremity, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a severed flexor 
tendon of the left long finger.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1955 to November 1958 and the United States Army 
from February 1962 to December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana (the RO) which, in part, granted service 
connection for traumatic arthritis of the thoracolumbar spine 
and residuals of thrombophlebitis with varicose veins of the 
right and left lower extremities, assigning separate 10 
percent disability ratings; and for residuals of a severed 
flexor tendon of the left long finger, assigning a 
noncompensable (zero percent) disability rating.  The veteran 
filed a notice of disagreement in regards to the July 2005 
rating decision.  He requested review by a decision review 
officer (DRO).  The DRO conducted a de novo review of the 
claims and confirmed the RO's findings in a February 2007 
statement of the case (SOC).  The appeal was perfected with 
the submission of the veteran's substantive appeal (VA Form 
9) in March 2007.

In September 2007 the veteran presented sworn testimony 
during a personal hearing in Washington, D.C. which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder and a copy was mailed to the veteran per his 
request in April 2008.

Issues not on appeal

In the above-referenced July 2005 decision, the RO also 
denied the veteran's claims of entitlement to service 
connection for a heart murmur, residuals of migratory 
arthralgia due to an allergy to penicillin/bicillin, left eye 
vision deterioration, right eye cataract with lens implant 
and entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities.  As with the 
issues currently on appeal, the veteran filed a notice of 
disagreement with the July 2005 decision, and a statement of 
the case was issued by the Decision Review Officer (DRO) in 
February 2007.  However, the veteran excluded these five 
issues on his March 2007 substantive appeal and they are 
accordingly not in appellate status.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (2007);  see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

Two issues which were originally on appeal, entitlement to 
service connection for bilateral hearing loss and tinnitus, 
were granted by the RO in a February 2007 DRO rating 
decision.  Since the claims were granted, the appeal as to 
those issues has become moot.  The veteran did not appeal the 
ratings assigned or the effective date for the bilateral 
hearing loss and tinnitus.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's service-connected thoracolumbar spine 
disability is manifested by pain and some limitation of 
motion.  The measured range of forward flexion during a 
November 2006 VA examination was greater than 90 degrees.

2.  The medical and other evidence of record indicates that 
the veteran's service-connected right lower extremity 
disability is manifested by palpable or visible varicose 
veins and a trace of non-pitting edema relieved by elevation 
of the legs.

3.  The medical and other evidence of record indicates that 
the veteran's service-connected left lower extremity 
disability is manifested by palpable or visible varicose 
veins and a trace of non-pitting edema relieved by elevation 
of the legs.

4.  The medical and other evidence of record indicates that 
the veteran's service-connected left long finger disability 
is manifested by an ability to touch the left long fingertip 
to the proximal transverse crease of the palm and no 
objective evidence of a loss of extension; there is no 
objective evidence of a scar that is painful on examination.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected traumatic arthritis of the thoracolumbar 
spine are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of thrombophlebitis with varicose 
veins of the right lower extremity are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 
7120 (2007).

3.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of thrombophlebitis with varicose 
veins of the left lower extremity are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.20, 4.104, Diagnostic Code 
7120 (2007).

4.  The criteria for a compensable rating for residuals of a 
severed flexor tendon of the left long finger are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5229 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks disability ratings in excess of 10 percent 
for his service-connected traumatic arthritis of the 
thoracolumbar spine and residuals of thrombophlebitis with 
varicose veins of the right and left lower extremities, and a 
compensable disability rating for his service-connected 
residuals of a severed flexor tendon of the left long finger.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated February 4, 2005 and July 20, 2006.  These letters 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the letters that VA 
would obtain all evidence kept by the VA and any other 
Federal agency, including VA facilities and service medical 
records.  He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records that the he identified.  The February 2005 letter 
specifically indicated that records from the Great Falls 
Clinic had been requested on his behalf.  Included with the 
February 2005 and July 2006 letters were copies of VA Form 
21- 4142, Authorization and Consent to Release Information, 
and the letters asked that the veteran complete this release 
so that VA could obtain these records on his behalf.  Both 
letters also informed the veteran that for records he wished 
for VA to obtain on his behalf he must provide enough 
information about the records so that VA can request them 
from the person or agency that has them.  Additionally the 
July 2006 letter specifically advised the veteran that in 
order to be assigned an increased disability rating the 
evidence must show that his condition had worsened.  See the 
July 20, 2006 letter at page 10.  

In both letters, the veteran was specifically notified to 
describe or submit any additional evidence which he thought 
would support his claims.  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
February 4, 2005 letter at page 2 and the July 20, 2006 
letter at page 7.  This request complies with the "give us 
everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b) in that the RO informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).]

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, elements (1), (2) and (3) are not at issue.  
The veteran was provided notice as to elements (4) and (5), 
degree of disability and effective date, in the July 2006 
letter.  See the July 20, 2006 VCAA letter, pages 5-6.  In 
any event, because the veteran's claims are being denied, 
elements (4) and (5) are moot. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claims as 
contemplated in the recent Vazquez decision.  However, the 
essential fairness of the adjudication was not affected 
because the veteran had actual knowledge of what was 
necessary to substantiate his claims.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran, an attorney, has submitted argument which 
specifically referenced symptoms listed under the Diagnostic 
Codes utilized in rating his claims and made specific 
argument as to how his disabilities had increased in severity 
and the effect that increase had on his employment and daily 
life.  See, e.g., his March 14, 2007 substantive appeal.  

In addition, the veteran and the undersigned specifically 
went over the schedular criteria during his Travel Board 
hearing.  See the April 2006 hearing transcript, pages 3-24.  
It is therefore clear that the veteran was or should have 
been aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) [where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and private outpatient 
records.  The veteran has identified treatment at Kaiser 
Permanente and Malstrom Air Force Base.  Both facilities have 
responded that no treatment records were available for the 
veteran.  In any event, the service records are decades old 
and would have no bearing on the issue of the current 
severity of the veteran's service-connected disabilities.  As 
for the records from Kaiser Permanente, the Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  See Counts v. Brown, 
6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 
233, 237 (1993). 

Additionally, the veteran was provided with a VA compensation 
and pension (C&P) examination in November 2006.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction he testified before the undersigned 
in September 2007.

The Board will therefore proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected traumatic arthritis of the thoracolumbar 
spine, currently evaluated as 10 percent disabling.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

Under the current criteria, a service-connected thoracolumbar 
spine disability can be rated under the General Rating 
Formula for Diseases and Injuries of the Spine or in certain 
circumstances under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  The 
veteran's service-connected thoracolumbar spine disability is 
currently rated under the General Rating Formula for Diseases 
and Injuries of the Spine.

The veteran has made complaints as to radiating pain, 
specifically into his left lower extremity.  See the November 
2006 VA examination report.  However, the objective medical 
evidence is negative for any specifically identifiable 
neurological symptoms associated with the service-connected 
lumbar spine disorder.  Crucially, the November 2006 VA 
examiner indicated there was no evidence of neurological 
symptomatology attributed to the service-connected spine 
disability.  

The Board adds that were the Formula for Rating 
Intervertebral Disc Syndrome to be used,  this would not be 
to the veteran's advantage because incapacitating episodes 
are not demonstrated. 

Because the preponderance of the evidence is negative for 
neurological symptomatology associated with the service-
connected thoracolumbar spine disorder, the Formula for 
Rating Intervertebral Disc Syndrome will not be employed, and 
the veteran will be rated under the General Rating Formula 
for Diseases and Injuries of the Spine.

Specific rating criteria

The applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  The 
veteran's claim was filed in January 2005, subsequent to 
these changes.  
Accordingly, only the current criteria will be employed in 
the adjudication of this claim.

The current schedular criteria are as follows:

General Rating Formula for Diseases and Injuries of the Spine 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, the combined range of motion of the 
thoracolumbar spine greater than 120 degrees or not greater 
than 235 degrees; or, muscle spasm, guarding or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral fracture with loss of 50 percent or 
more of the height.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2007).

Analysis

Schedular rating

To warrant the next higher 20 percent disability rating for a 
thoracolumbar spine disability under the General Rating 
Formula for Diseases and Injuries of the Spine, the veteran 
must show forward flexion of the thoracolumbar spine greater 
than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The measured range of forward flexion was greater than 90 
degrees during the November 2006 VA examination, extension 
was to 30 degrees and lateral flexion and rotation were 30 
degrees bilaterally for a combined range of motion of 240 
degrees.  [For purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  See 38 C.F.R. § 4.71, Plate 
V (2007).]  

Additionally, gait was described as "fluid, unimpaired."  
Despite the veteran's contention that has lost two to three 
inches of height due to his service-connected spine 
disability, the examiner found no evidence of spinal 
deformity, scoliosis, asymmetry, muscle atrophy or rigidity.  
See the May 14, 2007 substantive appeal; see also the 
September 2007 hearing transcript, page 20.  

Although the veteran reported back spasms, none were 
identified upon objective examination.  Although the Board 
has no reason to doubt that the veteran has back spasms at 
times, there is no evidence which suggests that his gait or 
spinal contour has become abnormal thereby.  As noted above, 
the VA examiner recorded an unimpaired gait and no evidence 
of scoliosis or the like.  There is no evidence to the 
contrary.

Under such circumstances, the veteran does not meet the 
criteria for assignment of a 20 percent rating.
 
With respect to the assignment of higher disability ratings, 
such are dependent upon a finding of ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  The veteran's thoracolumbar spine manifestly is not 
immobile, and the veteran does not appear to contend that his 
back is ankylosed.  Accordingly, the veteran's service-
connected low back disability also does not warrant 40, 50 or 
100 percent rating under the General Rating Formula for 
Diseases and Injuries of the spine. 

The veteran has contended that he has lost two or three 
inches of height due to his service-connected back 
disability.  However, there is no competent medical evidence 
which supports such contention.  As noted above, the November 
2006 examiner found not evidence of significant spinal 
deformity.  The veteran himself is not competent to render 
this type of medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In any event, loss of height, as such, is not 
part of the schedular criteria and cannot be considered in 
assigning a disability rating.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994) [the Board cannot base an 
increase on factors that are not included in the rating 
schedule].

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2007).  See DeLuca, supra.  

The veteran has complained of back pain.  However, there is 
no objective medical evidence that such symptomatology 
warrants the assignment of additional disability under the 
current schedular criteria.  It is clear from the report of 
the November 2006 VA examination that the veteran's pain was 
taken into consideration in measuring range of back motion, 
as the examiner specifically referred to "Deluca" and 
stated there was "no pain on movement, and no pain or change 
in range of motion with repeated motion."  The examiner also 
specifically found that "complaints of fatigue, weakness, 
lack of endurance, does not limit joint/spine function any 
further than documented range.  There is no clinical or 
obj[ective] evidence of additional limitation due to claimed 
flare-ups beyond the measured and reported ranges.  No signs 
of additional limitation of joint function due to pain, 
fatigue, weakness, lack of endurance or incoordination."  
There is no competent medical evidence to the contrary.  

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  The veteran has been assigned a 10 percent 
disability rating effective from the date of his claim, 
January 20, 2005.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
thoracolumbar spine disability has not changed appreciably 
since he filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of an increased disability rating at any time 
during the period of time here under consideration, and the 
veteran has pointed to none.  Based on the record, the Board 
finds that the 10 percent disability rating was properly 
assigned for the entire period from the date of service 
connection, January 20, 2005.  Staged ratings are not 
appropriate.

In the interest of economy, the Board will address the matter 
of the veteran's potential entitlement to extraschedular 
ratings in a common discussion below.

2.  Entitlement to an increased disability rating for 
service-connected residuals of thrombophlebitis with varicose 
veins of the right lower extremity, currently evaluated as 10 
percent disabling. 

3.  Entitlement to an increased disability rating for 
service-connected residuals of thrombophlebitis with varicose 
veins of the left lower extremity, currently evaluated as 10 
percent disabling.

These claims will be addressed together, as they require 
application of identical law to virtually identical facts.

Relevant law and regulations

The law and regulations generally pertaining to disability 
ratings in general are detailed above and will not be 
repeated for the sake of brevity.


Assignment of diagnostic code

The veteran's service-connected bilateral thrombophlebitis is 
rated by analogy to varicose veins under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2007).  
See 38 C.F.R. § 4.20 (2007) [when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Thrombophlebitis is defined as "inflammation of a vein" 
associated with the formation of "an aggregation of blood 
factors, primarily platelets ... frequently causing vascular 
obstruction at the point of its formation."  See Dorland's 
Illustrated Medical Dictionary 1707-08 (28th ed.1994).  [This 
citation is provided purely for definitional purposes to aid 
in the Board's discussion.  Cf. Kirwin v. Brown, 8 Vet. App. 
148 (1995); Traut v. Brown, 6 Vet. App. 181 (1994).  Use in 
this manner does not conflict with the Court's holding in 
Thurber v. Brown, 5 Vet. App. 119 (1993).]

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology, the veteran's 
service-connected thrombophlebitis is appropriately rated by 
analogy under 38 C.F.R. § 4.104, Diagnostic Code 7120 
[varicose veins].  The veteran's main symptomatology 
attributed to his service-connected disabilities consists of 
palpable varicose veins and some edema.  Although no 
diagnostic code is precisely congruent with thrombophlebitis, 
the criteria for varicose veins, notably the fact that veins 
are involved as well as references to edema and aching, 
roughly matches the types of symptomatology associated with 
the veteran's bilateral leg disability.  

The Board notes that, at least with respect to the right 
lower extremity, the RO has also considered Diagnostic Code 
7121 [post-phlebotic syndrome of any etiology].  The Board 
notes that Diagnostic Code 7121 requires symptomatology 
identical to that enumerated in Diagnostic Code 7120; the 
only difference is the source of the symptoms: venous disease 
in the former case and varicose veins in the latter.  
Accordingly, no advantage to the veteran arises from the use 
of Diagnostic Code 7121.  

Accordingly, the veteran will continue to be rated under 
Diagnostic Code 7120.  

Specific rating criteria

Under Diagnostic Code 7120, the following levels of 
disability are included:

100 % with massive board-like edema with constant pain at 
rest;

60 % with persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration;

40% with edema and stasis pigmentation or eczema, with or 
without intermittent ulceration;

20% with persistent edema, incompletely relieved by the 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema;

10 % with intermittent edema or extremity aching and fatigue 
in the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery; 
and

0 % asymptomatic palpable or visible varicose veins.

38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).

Analysis

Schedular rating

During the November 2006 VA examination, the veteran 
indicated that his symptoms of occasional cramps, swelling 
and sharp pains in the soles of the feet and toe tips were 
relieved by aspirin, heat and elevation of his legs.  He 
denied use of compression stockings.  He stated that exercise 
and exertion were not precluded by his bilateral lower leg 
disability, estimating he could stand on his legs for 30 
minutes and walk for two miles with no difficulty.  Physical 
examination of the lower extremities during the November 2006 
VA examination revealed numerous varicose veins upon 
inspection and palpation, notably on the right distal medial 
thigh, the medial-anterior calves, the right anterior ankle, 
the dorsal-medial midfeet, and the dorsal first metatarsals.   

The November 2006 VA examiner identified a "trace" of non-
pitting edema in the bilateral lower legs.  There is, 
however, no competent medical evidence of "persistent" 
edema, which is necessary for assignment of a 20 percent 
rating under Diagnostic Code 7120.  Nor is there evidence of 
beginning stasis pigmentation or eczema.  The skin of the 
feet was warm and dry, with no evidence of ulcers.  

There is no further medical evidence of record pertinent to 
the veteran's service-connected thrombophlebitis dated within 
the appellate period.  Such lack of medical treatment is 
indicative of the relatively mild nature of the veteran's 
service-connected disabilities of the bilateral lower 
extremities.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].  Under such 
circumstances the veteran does not meet the criteria for 
assignment of 20 percent ratings.

It also follows that the veteran does not meet the 
evidentiary requirements for the assignment of 40, 60 or 100 
percent disability ratings under Diagnostic Code 7120, as 
such would require evidence of more severe swelling and skin 
problems due to the service-connected thrombophlebitis.  No 
such symptoms are demonstrated.

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to increased disability 
ratings under Diagnostic Code 7120.

Fenderson considerations

This appeal arose from the initial assignment of a disability 
rating.  The veteran has been assigned 10 percent disability 
ratings for thrombophlebitis in the lower extremities 
effective from the date of his claim, January 20, 2005.

As noted above, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  See Fenderson, supra.  In this case, the 
medical evidence of record appears to support the proposition 
that the veteran's service-connected thrombophlebitis has not 
changed appreciably since he filed his claim.  There appear 
to have been no medical findings and no other evidence which 
would allow for the assignment of increased disability 
ratings at any time during the period of time here under 
consideration, and the veteran has pointed to none.  

Based on the record, the Board finds that the 10 percent 
disability ratings were properly assigned for the entire 
period from the date of service connection, January 20, 2005.  
Staged ratings are not appropriate.

4.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a severed flexor 
tendon of the left long finger.

Relevant law and regulations

Assignment of diagnostic code

The veteran's service-connected left long finger disability 
is rated by analogy to ankylosis of the long finger under 38 
C.F.R. § 4.71a, Diagnostic Code 5226 (2007), which provides 
for a 10 percent rating for unfavorable or favorable 
ankylosis of the long finger.  See 38 C.F.R. § 4.20.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2007).

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts, supra.  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  
Pernorio, supra.  

The Board observes that there is motion in the left long 
finger, so Diagnostic Code 5226 [long finger, ankylosis of] 
is not applicable.  See Lewis, supra.

The Board has considered the potential application of other 
diagnostic codes and finds that, in light of the diagnosis, 
anatomical localization and symptomatology reported by the 
veteran, Diagnostic Code 5229 [index or long finger, 
limitation of motion] is more applicable to the veteran's 
service-connected left long finger disability.  See the 
September 2007 hearing transcript, pages 3-4.

Therefore, the Board will employ Diagnostic Code 5229. 

Schedular criteria

Under Diagnostic Code 5229 [index or long finger, limitation 
of motion], limitation of motion with a gap of one inch 
between the long fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or; with extension limited by more than 30 degrees warrants a 
10 percent rating.  Limitation of motion with a gap of less 
than one inch between the long fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and; extension limited by no more than 30 
degrees warrants a noncompensable rating.  

See 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2007).

Analysis

Schedular rating

A review of the medical evidence of record shows that the 
veteran does not meet the criteria for a compensable 
disability rating for his service-connected left long finger 
disability.  

During the veteran's November 2006 VA examination, he 
indicated that he had a loss of an ability to flex as well as 
a loss of strength in the left long finger.  Flexion of the 
metacarpophalangeal joint, proximal interphalangeal joint and 
distal interphalangeal joint of the left fourth finger was 
100, 90 and 60 degrees respectively, with complaints of pain 
at these ranges.  Sensation was grossly intact and hand grip 
and finger abductor strength was full and equal.  The veteran 
was able to touch the tip of his left long finger to the 
proximal transverse crease of the palm.  There was a 5 cm 
scar in the area that was well-healed, with no pain or 
tenderness on palpation.  

The examiner diagnosed the veteran with "subjectively 
reduced range of motion of finger.  No history is offered of 
functional limitation or occupational disability."  Indeed, 
the veteran reported he was able to play guitar and squeeze 
tennis balls in an attempt to strengthen his fingers.  

The veteran has testified as to weakness and spontaneous loss 
of grip in the left long finger.  See the March 14, 2007 
substantive appeal; see also the September 2007 hearing 
transcript, page 4.  However, this does not correlate to 
symptomatology which is supportive of assignment of a 10 
percent disability rating under Diagnostic Code 5226.  

DeLuca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2007).  See DeLuca, supra.  

The veteran has complained of left long finger pain and 
weakness.  However, there is no objective medical evidence 
that such symptomatology warrants the assignment of 
additional disability under the current schedular criteria.  
It is clear from the report of the November 2006 VA 
examination that the veteran's pain was taken into 
consideration in measuring range of left long motion, as the 
examiner noted that the veteran "stated pain start[ing] at 
stated ranges; no change with repeated motion."  
Furthermore, the examiner found "no signs of additional 
limitation of joint function due to pain, fatigue, weakness, 
lack of endurance or incoordination."   

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2007); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The veteran has a post-surgical scar on his left long finger.  
However, there is no indication that the veteran's scar is 
deep, causes limited motion, is 144 square inches or greater, 
is unstable, painful on examination or limits the function of 
the veteran's left small finger.  There was no objective 
evidence of pain on examination of the scar in November 2006.  
Therefore, a separate rating under the scar codes is not 
appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2007).  



Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
thoracolumbar spine, bilateral lower extremity or left long 
finger disabilities result in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  
See 38 C.F.R. § 3.321(b) (2007) [extraschedular rating 
criteria].  

The veteran stated during the November 2006 VA examination 
that his thrombophlebitis symptoms are "bothersome but have 
not altered job performance or caused missed work."  He did 
not report occupational problems associated with the service-
connected spine and finger disabilities.  There is no 
subsequent evidence which indicates otherwise, to include the 
veteran's September 2007 testimony.

Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's entitlement to an extraschedular rating.  See 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance]; see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected thoracolumbar spine, 
bilateral extremity and left long finger disabilities.  The 
benefits sought on appeal are accordingly denied.  




ORDER

Entitlement to an increased disability rating for service-
connected traumatic arthritis of the thoracolumbar spine is 
denied.

Entitlement to an increased disability rating for service-
connected residuals of thrombophlebitis with varicose veins 
of the right lower extremity is denied.

Entitlement to an increased disability rating for service-
connected residuals of thrombophlebitis with varicose veins 
of the left lower extremity is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected residuals of a severed flexor tendon of 
the left long finger is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


